Fourth Court of Appeals
                               San Antonio, Texas
                                     August 13, 2014

                                   No. 04-14-00476-CR

                                    Michael LOPEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR1981
                        Honorable Melisa Skinner, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on August 13, 2014.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk